Citation Nr: 1727679	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for osteochondroma of the left tibia, status-post removal.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January to February 1961.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in August 2016.  The hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The osteochondroma clearly and unmistakably existed prior to service and clearly and unmistakably did not increase in severity during service. 


CONCLUSION OF LAW

The criteria for service connection for osteochondroma have not been met.  
38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's entrance examination record reflects normal clinical findings for the lower extremities.  Consequently, the Veteran is presumed sound upon entry with respect to osteochondroma.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

Analysis

A December 1960 enlistment examination record reveals normal findings for the lower extremities.  

A January 25, 1961, medical record indicates that the Veteran was examined upon reporting for recruit training.  The record notes that the Veteran was found to be physically qualified to perform active duty.  However, the record also notes that the Veteran had a trick left knee.  An X-ray report from that date indicates that there was a small bony protuberance which was "presumably a small exostosis."  

A January 25, 1961, consultation sheet indicates that the Veteran had a prominent, tender tibial tubercle present for one year following injury.  The record reveals the Veteran's history of pain raising the leg.  A February 1961 evaluation record reveals the Veteran's history of tender, painful bump on the left lower leg that had been present for approximately one year.  Examination revealed osteochondroma.  It was recommended that the Veteran appear before a Board of Medical Survey for the condition "which existed prior to service."   

A February 1961 Medical Board report reveals a diagnosis of osteochondroma, left tibia.  The report reveals the determination that the osteochondroma existed prior to enlistment and was not aggravated by service.  The record explains that the Veteran's January 1961 physical examination revealed an exquisitely tender hard prominence on the left leg, which was reported due to a football injury approximately one year earlier.  The report indicates that the Veteran had reported considerable pain at the site of the prominence when it was struck and periodic aching at the site after prolonged standing.  The report adds that January 1961 X-ray report showed evidence of osteochondroma and that a consultation confirmed the diagnosis. 

Treatment records from October 1963 reveal assessment of osteochondroma of the left tibia.  

An October 2011 VA examination record indicates that the examiner reviewed the Veteran's Medical Board record.  The examination record reveals the Veteran's history of symptoms during service from washing a gymnasium floor over two to three days.  The Veteran reported that the osteochondroma was surgically removed after service.  After examination, the examiner diagnosed osteochondroma, status-post removal.  The examiner determined it was not as likely as not that the preexisting condition was permanently worsened by service beyond natural progression.  It appears the examiner relied on the medical board determination that active duty had not caused or worsened the osteochondroma.  

In an addendum, the October 2011 VA examiner reported review of the record.  The examiner noted that the medical records indicated that the Veteran was quickly evaluated by the military and given a Medical Board out of the military secondary to the symptoms.  The examiner further noted that there was no documentation of the reported in-service activities that the Veteran believed aggravated the osteochondroma.  The examiner indicated that if the Veteran were given the reported tasks, the tasks may have caused temporary symptoms but would not have aggravated the condition beyond normal progression.  The examiner concluded that the osteochondroma was present before the Veteran's service and was not made permanently worsened or progressed beyond a normal progression secondary to the Veteran's service.  

A November 2011 VA medical opinion reveals a physician's determination that the Veteran's osteochondroma of the left tibia was present at the time of the Veteran's induction into service, which necessitated a Medical Board and a discharge from service after approximately one month of service.  The physician reported that because osteochondroma is an involvement of the bony structure of the tibia, it is not likely that its natural progression was aggravated by a sore left knee.  The physician concluded that it was less likely than not that the osteochondroma was permanently worsened by service beyond natural progression.  The physician noted that there was no documentation of any serious injury in service.   

After review of the evidence, the Board concludes that service connection is not warranted for osteochondroma, status-post removal.  The evidence of record includes numerous statements by the Veteran that his osteochondroma preexisted service.  The Veteran is competent to report a preexisting history, and the Board finds this history is credible and consistent with the evidence of record.  See 38 C.F.R. § 3.159(a)(2).  The record also includes competent opinion from a Medical Board and VA physicians that the osteochondroma preexisted service.  There is no evidence, to include allegation, that the osteochondroma was not present prior to service.  Thus, the Board finds the record includes clear and unmistakable evidence that osteochondroma preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no increase in severity during service.  Initially, the Board notes that the Veteran has competently and credibly reported symptoms attributed to the osteochondroma during service.  The occurrence of symptoms alone does not constitute aggravation of the disability, however.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

The service treatment and examination records do not reveal medical evidence of an increase in the severity of the osteochondroma, such as findings of an increase in the size of the osteochondroma, and the Medical Board determined the osteochondroma was not aggravated by service.  VA physicians have also determined there was no aggravation, and the 2011 VA medical opinion reveals the determination that although the Veteran may have experienced a flare of symptoms during service related to in-service duties, there was not an increase in the nature and severity of the osteochondroma.  

In making this determination, the physician indicated that because osteochondroma involves the bone, there would need to be "serious injury" for it to be aggravated.  The record contains no countervailing competent medical evidence as to aggravation.  Thus, the Board finds the record includes clear and unmistakable evidence of no increase during service and the second prong of the presumption of soundness is rebutted.  

In sum, the Board finds the Veteran's osteochondroma preexisted service and was not aggravated by service.  Thus, the Board finds service connection is not warranted.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was afforded an appropriate VA examination, and probative opinions were obtained as to whether the osteochondroma preexisted service and was not aggravated by service.    

Accordingly, the Board will address the merits of the appellant's appeal. 

ORDER

Service connection for osteochondroma is denied.  


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


